684 S.E.2d 690 (2009)
363 N.C. 651
Derrick BARRINGER, as Administrator of the Estate of Drake Barringer, Plaintiff
v.
WAKE FOREST UNIVERSITY BAPTIST MEDICAL CENTER, Michael H. Hines, MD, Wake Forest University Physicians, North Carolina Baptist Hospital, and Wake Forest University, Defendants.
No. 251P09.
Supreme Court of North Carolina.
October 8, 2009.
Harvey L. Kennedy, Winston-Salem, for Derrick Barringer, ex rel.
Tamura D. Coffey, Winston-Salem, for Wake Forest University, et al.
Prior report: ___ N.C.App. ___, 677 S.E.2d 465.

ORDER
Upon consideration of the petition filed by Defendants on the 22nd of June 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."
Upon consideration of the petition filed on the 6th of July 2009 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."